COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Haley
Argued at Chesapeake, Virginia


KAREEM JEMAR BENNETT
                                                               MEMORANDUM OPINION* BY
v.     Record No. 2811-05-1                                      JUDGE LARRY G. ELDER
                                                                    OCTOBER 31, 2006
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                             H. Vincent Conway, Jr., Judge

                 Charles E. Haden for appellant.

                 Donald E. Jeffrey, III, Assistant Attorney General (Robert F.
                 McDonnell, Attorney General, on briefs), for appellee.


       Kareem Jemar Bennett (appellant) appeals from his bench trial conviction for driving

after having been declared a habitual offender. On appeal, he contends the eyewitness

identification testimony of the police officer who instituted the charge was insufficient to prove

he was the person driving during the incident in question. We hold the evidence, viewed in the

light most favorable to the Commonwealth, was sufficient, and we affirm.

       In reviewing the sufficiency of the evidence on appeal, we examine the record in the light

most favorable to the Commonwealth, granting to the evidence all reasonable inferences fairly

deducible therefrom. Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987). The judgment of a trial court will be disturbed only if plainly wrong or without evidence

to support it. Id. The credibility of a witness, the weight accorded the testimony, and the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
inferences to be drawn from proven facts are matters to be determined by the fact finder. Long

v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

       At trial, the Commonwealth bears the burden of proving the identity of the accused as the

perpetrator beyond a reasonable doubt. Brickhouse v. Commonwealth, 208 Va. 533, 536, 159
S.E.2d 611, 613-14 (1968). In determining the sufficiency of the evidence to support a

conviction where a witness’ identification is challenged, we look to the reliability factors

enunciated in Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972), as

significant circumstances that may be considered along with other evidence. Charity v.

Commonwealth, 24 Va. App. 258, 262-63, 482 S.E.2d 59, 61 (1997). Those factors include:

               “the opportunity of the witness to view the criminal at the time of
               the crime, the witness’ degree of attention, the accuracy of the
               witness’ prior description of the criminal, the level of certainty
               demonstrated by the witness at the confrontation and the length of
               time between the crime and the confrontation.”

Currie v. Commonwealth, 30 Va. App. 58, 73, 515 S.E.2d 335, 343 (1999) (quoting Biggers, 409
U.S. at 199-200, 93 S. Ct. at 382, 34 L. Ed. 2d at 411). Those circumstances also may include

the fact that the person making the identification was “a trained police officer on duty” rather

than “a casual or passing observer” and, as such, that “he could be expected to pay scrupulous

attention to detail, for he knew that subsequently he would have to find and arrest [the

perpetrator].” Manson v. Brathwaite, 432 U.S. 98, 115, 97 S. Ct. 2243, 2253, 53 L. Ed. 2d 140,

154 (1977) (involving undercover narcotics officer who made controlled purchase of drugs).

               Although “‘a single photograph display is one of the most
               suggestive methods of identification and is always to be
               viewed with suspicion,’” Wise v. Commonwealth, 6 Va. App. 178,
               184, 367 S.E.2d 197, 200 (1988) (quoting Hudson v. Blackburn,
               601 F.2d 785, 788 (5th Cir. 1979)), “[p]re-trial show-ups are not
               per se violative of constitutional rights,” Ford v. Commonwealth,
               28 Va. App. 249, 258, 503 S.E.2d 803, 807 (1998).




                                                -2-
Blevins v. Commonwealth, 40 Va. App. 412, 423, 579 S.E.2d 658, 663-64 (2003), aff’d on other

grounds, 267 Va. 291, 590 S.E.2d 365 (2004). Absent evidence of a process so suggestive as to

“giv[e] rise to a ‘very substantial likelihood of irreparable [mis]identification,’” the identification

evidence is admissible, and “the weight to be attributed to the evidence [is] for the [fact finder] to

decide.” Bryant v. Commonwealth, 10 Va. App. 421, 427, 393 S.E.2d 216, 220 (1990) (quoting

Brathwaite, 432 U.S. at 116, 97 S. Ct. at 2254, 53 L. Ed. 2d at 155 (quoting Simmons v. United

States, 390 U.S. 377, 384, 88 S. Ct. 967, 971, 19 L. Ed. 2d 1247, 1253 (1968))).

       Here, the issue on appeal is not the admissibility of the eyewitness identification

testimony but rather the sufficiency of the evidence to prove appellant was the driver. Under the

principles set out above, we hold the evidence, viewed in the light most favorable to the

Commonwealth, was sufficient to prove this element of the offense. Officer C. Godbot, a trained

police officer acting within the scope of his duties, observed appellant when Godbot attempted to

stop appellant’s vehicle for an equipment violation and appellant fled the scene of the stop.

Although the stop occurred at 12:30 a.m., Officer Godbot testified that he “had [his] headlights

on, [his] overhead lights on and [his] spotlight on facing the [driver’s] vehicle.” In addition, the

area of the stop was illuminated by streetlights. Although Officer Godbot saw appellant for only

a few seconds before appellant fled, Godbot testified that appellant looked directly back at him

before fleeing and that he had a clear, unobstructed view of appellant’s face from a distance of

approximately twenty-five feet. Although Officer Godbot’s written description of the driver--a

“black male about 5-foot-9, 160 pounds”--was fairly general, Godbot said he remembered the

driver’s “facial features” and that he “didn’t forget [the driver’s] face.” Also, within a short time

after the stop, Officer Godbot viewed a photograph and identified the person depicted therein as

the person driving at the time of the traffic stop. He emphasized he did not need to include a




                                                 -3-
detailed written description of the driver in his notes regarding the offense because he actually

had “[the driver’s] picture” “[t]he night he ran.”

       Thus, the totality of the circumstances, including Officer Godbot’s training as a police

officer, his opportunity to view the driver clearly before he fled, the level of certainty of Officer

Godbot’s identification both on the night of the offense and at trial, and the short period of time

that passed between his viewing the driver and first viewing the photograph, support the trial

court’s finding that Officer Godbot’s identification of appellant was sufficient to prove appellant

drove on the night at issue. Although Officer Godbot saw the driver’s face clearly for only about

two seconds before he fled, the length of the opportunity for viewing is merely one factor in the

totality-of-the-circumstances analysis. There is no minimum time for which a witness must

observe a person before being able to make an identification of him sufficient to support a

conviction, and our Supreme Court has upheld a conviction involving a lay witness identification

made under similar circumstances. See Satcher v. Commonwealth, 244 Va. 220, 252-54, 421
S.E.2d 821, 840-42 (1992) (upholding conviction where bystander saw suspect’s face for no

more than two to five seconds as he ran past her and she identified him short time later while he

stood in group of people in which he was “[the] lone black man”).

       For these reasons, we hold the challenged eyewitness identification testimony, found

credible by the trial court, was sufficient to support appellant’s conviction for driving after

having been declared a habitual offender. Thus, we affirm the conviction.

                                                                                            Affirmed.




                                                 -4-